UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10319 USA MUTUALS (Exact name of Registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, TX 75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi 700 N. Pearl Street, Suite 900 Dallas, TX 75201 (Name and address of agent for service) (214) 953-0066 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2013 Date of reporting period:March 31, 2013 Item 1. Reports to Stockholders. Vice Fund Investor Class Shares (VICEX) Class A Shares (VICAX) Class C Shares (VICCX) Generation Wave Growth Fund Investor Class Shares (GWGFX) each a series of USA MUTUALS Annual Report March 31, 2013 Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street Suite 900 Dallas, Texas75201 Phone:1-866-264-8783 Web:www.USAMutuals.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 PORTFOLIO OF INVESTMENTS – VICE FUND 11 SCHEDULE OF OPTIONS WRITTEN – VICE FUND 14 PORTFOLIO OF INVESTMENTS – GENERATION WAVE GROWTH FUND 16 SCHEDULE OF OPTIONS WRITTEN – GENERATION WAVE GROWTH FUND 19 STATEMENTS OF ASSETS AND LIABILITIES 21 STATEMENTS OF OPERATIONS 23 STATEMENTS OF CHANGES IN NET ASSETS 24 FINANCIAL HIGHLIGHTS 26 NOTES TO FINANCIAL STATEMENTS 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 43 ADDITIONAL INFORMATION 44 2 LETTER TO SHAREHOLDERS Dear Shareholder: Financial Conditions During Fiscal Year Period The S&P 500 Index had a quarterly percentage gain or loss of 10% in only one of four quarters of the fiscal year ending March 31, 2013, a sharp contrast to the previous three fiscal years. Over the past 4 fiscal years the S&P 500 Index had exhibited quarterly percentage gains or losses of 10% or more in 9 of 16 quarters (56.3%). The limited volatility exhibited during the past fiscal year is more representative of normal historical volatility. As the fiscal year came to a close on March 31, 2013, the U.S. equity market had survived the “fiscal cliff”, the European markets survived continued recession, and the lack of news on the economies of Portugal, Italy, Greece and Spain helped to inflate worldwide markets. Central Banks worldwide continued to be accommodative, providing easy credit to their markets, and as a result, equity markets worldwide seemed to have a rising floor of support. Historical Market Performance of the Funds During the fiscal year period ending March 31, 2013, shares of the Vice Fund Investor Class increased in value by 17.44% while the S&P 500 Index increased by 13.96%. Over the same period shares of Vice Fund Class A increased by 17.40% and shares of Vice Fund Class C increased by 16.56%, without sales charge. The Vice Fund benefited from better market performance relative to the benchmark S&P 500 Index from investments in the Alcohol and Defense industries. On average, investments in Gaming were flat, relative to the benchmark, while investments in Tobacco, on average, underperformed the S&P 500 Index. The combination of the four sectors, however, outperformed the benchmark. The Vice Fund utilized short equity option positions to rebalance the portfolio and to take advantage of opportunities that helped to provide additional revenue to the Vice Fund, especially in the Defense and Gaming sectors. Galaxy Entertainment, the Macau based casino, was the best performing holding for the second year running, while Imperial Tobacco Group plc of the United Kingdom was the worst performer. Generation Wave gained 11.76% over the fiscal year period ending March 31, 2013, while the S&P 500 Index increased by 13.96%. Weakness in technology shares contributed to the Fund’s underperformance, but the turnaround in financial and healthcare shares provided performance that almost offset the losses in technology holdings. Intel was the biggest loser in the technology sector and the Fund, while Merck was the best performing holding in the Fund. Short equity options were utilized in Generation Wave during the fiscal year which lowered the volatility of the Fund and provided additional income to selected investments. Outlook – the Federal Reserve Bank’s Two Legged Stool During the past fiscal year, the U.S. Federal Reserve initiated an indefinite “quantitative easing” amounting to $85 billion of long term bond purchases per month, with no defined end date. The total amount of purchases for the fiscal year equaled the annual U.S. Government fiscal deficit and had a result of keeping interest rates historically low. The Fed’s balance sheet has bloated to levels never seen before, and the U.S. Government debt has eclipsed $16.8 trillion. The amount of U.S. Government debt outstanding is equal to 3 100% of the U.S. Gross Domestic Product (“GDP”). While academic teams debate the relevance of the percent of debt to GDP, the missing leg of the stool is the refinancing risk of the massive U.S. debt, and the cost of debt service as a percent of GDP. With artificially low interest rates Congress has no immediate need to stop deficit spending and the Federal Reserve indirectly is supporting deficit spending by removing the true cost of financing debt. A 1% increase in the weighted average refinancing rate would at least double the cost of U.S. Government debt service, which will add to the deficit, or curtail spending. We believe the clear investment risk of the next few years is in fixed income and it is wise to consult your investment adviser to discuss this potential risk. We feel equity investments should perform better than fixed income over the next fiscal year. Gerald Sullivan Portfolio Manager Past performance does not guarantee future results. Opinions expressed are those of Mutuals Advisors and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. This report is authorized for use when preceded or accompanied by a prospectus. Read it carefully before investing or sending money. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security. For a complete list of Fund holdings, please see the Schedule of Investments in this report. Mutual fund investing involves risk; principal loss is possible. The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual stock volatility than diversified funds. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds invest in small to mid-sized capitalization companies, which involve additional risks such as limited liquidity and greater volatility. Because the Generation Wave Growth Fund may invest in third-party investment companies, including open-end mutual funds and other investment companies, your cost of investing in the Fund will generally be higher than the cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Generation Wave Growth Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Please refer to the prospectus for more information about the Generation Wave Growth Fund, including risks, fees and expenses. The Funds may also write call options, which may limit the Funds’ ability to profit from increases in the market value of a security, but cause it to retain the risk of loss should the price of the security decline. The Funds may also invest in companies that manufacture and distribute precious metals such as silver, which involves additional risks, such as the possibility for substantial price fluctuations over a short period of time.Diversification does not assure a profit or protect against loss in a declining market. The Funds may invest in derivatives, specifically call and put options.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.The Funds may engage in short sales of securities, which involves the risk that losses may exceed the original amount invested. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. The USA Mutuals Funds are distributed by Quasar Distributors, LLC. 4 EXPENSE EXAMPLE (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other Fund expenses.If you purchase Class A shares of the Funds you will pay an initial sales charge of 5.75% when you invest.A 1.00% contingent deferred sales charge is imposed on Class C shares redeemed within twelve months of purchase.The Investor Class shares of the Funds charge no sales load.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/12 – 3/31/13). Actual Expenses The following table provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) and redemption fees.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Hypothetical Example for Comparison Purposes The following table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare 5 EXPENSE EXAMPLE (Unaudited) (Continued) this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) and redemption fees.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During Period Account Value Account Value October 1, 2012 - Annualized October 1, 2012 March 31, 2013 March 31, 2013 Expense Ratio Based on Actual Fund Returns Vice Fund Investor Class* $ 8.83 1.65% Class A* 1,000.00 1,146.00 8.83 Class C* 1,000.00 1,141.80 12.82 Generation Wave Growth Fund* 1,000.00 1,073.50 9.05 * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Expenses Paid Beginning Ending During Period Account Value Account Value October 1, 2012 - Annualized October 1, 2012 March 31, 2013 March 31, 2013 Expense Ratio Based on Hypothetical 5% Yearly Returns Vice Fund Investor Class* $8.30 1.65% Class A* 1,000.00 1,016.70 8.30 Class C* 1,000.00 1,013.04 12.11 Generation Wave Growth Fund* 1,000.00 1,016.21 8.80 * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 6 INVESTMENT HIGHLIGHTS (Unaudited) Sector Breakdown % Total Investments Vice Fund Generation Wave Growth Fund Total Returns as of March 31, 2013* Vice Fund - S&P 500 Average Total Returns Investor Class Index Six months 14.57% 10.19% One year 17.44% 13.96% Average annual three years 17.73% 12.68% Average annual five years 4.73% 5.81% Average annual ten years 12.55% 8.52% Average annual since inception 8/30/02 10.10% 7.36% Vice Fund - Class A Vice Fund - Class A S&P 500 Average Total Returns (with sales charge) (without sales charge) Index Six months 7.99% 14.60% 10.19% One year 10.64% 17.40% 13.96% Average annual since inception 12/8/11 20.49% 26.06% 22.76% Vice Fund - Class C Vice Fund - Class C S&P 500 Average Total Returns (with sales charge) (without sales charge) Index Six months 13.18% 14.18% 10.19% One year 15.56% 16.56% 13.96% Average annual since inception 12/8/11 24.20% 25.20% 22.76% Generation Wave S&P 500 Average Total Returns Growth Fund Index Six months 7.35% 10.19% One year 11.76% 13.96% Average annual three years 6.29% 12.68% Average annual five years 0.98% 5.81% Average annual ten years 6.48% 8.52% Average annual since inception 6/21/01 2.51% 4.07% * With sales charge returns reflect the deduction of the current maximum initial sales charge of 5.75% for Class A and the applicable contingent deferred sales charge for Class C. Returns without sales charges do not reflect the current maximum sales charges. Had the sales charges been included, the returns would be reduced. 7 INVESTMENT HIGHLIGHTS (Unaudited) (Continued) Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of a Fund may be lower or higher than the performance quoted. In the absence of the existing fee waivers, the total return would be reduced. Performance data current to the most recent month end may be obtained by calling 1-866-264-8783. The returns shown on the graph and table assume reinvestment of dividends and capital gains and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. The Funds impose a 1.00% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. 8 INVESTMENT HIGHLIGHTS (Unaudited) (Continued) Vice Fund – Investor Class This chart assumes an initial gross investment of $10,000 made on March 31, 2003. Hypothetical Comparison of Change in Value of $10,000 Investment Vice Fund – Class A and Class C This chart assumes an initial gross investment of $10,000 made on December 8, 2011 (the commencement of operations). Hypothetical Comparison of Change in Value of $10,000 Investment ** Assumes the deduction of the current maximum initial sales charge of 5.75% for Class A and the applicable contingent deferred sales charge for Class C. 9 INVESTMENT HIGHLIGHTS (Unaudited) (Continued) Generation Wave Growth Fund This chart assumes an initial gross investment of $10,000 made on March 31, 2003. Hypothetical Comparison of Change in Value of $10,000 Investment 10 PORTFOLIO OF INVESTMENTS Vice Fund March 31, 2013 COMMON STOCKS 95.2% Shares Value Aerospace & Defense 24.2% The Boeing Co. (c) $ General Dynamics Corp. Honeywell International Inc. L-3 Communications Holdings, Inc. (c) Lockheed Martin Corp. Northrop Grumman Corp. (c) Precision Castparts Corp. (c) Raytheon Co. (c) Rockwell Collins, Inc. Rolls-Royce Holdings PLC (a)(b) Smith & Wesson Holdings Corp. (a)(c) Sturm Ruger & Co., Inc. (c) United Technologies Corp. (c) Alcoholic Beverages 23.4% Anheuser-Busch InBev NV (b) Anheuser-Busch InBev Sa/NV - ADR (b) Beam, Inc. (c) The Boston Beer Co., Inc. - Class A (a)(c) Brown-Forman Corp. - Class B Carlsberg A/S (b) Constellation Brands, Inc. - Class A (a)(c) Diageo PLC - ADR (b)(c) Heineken NV (b) Molson Coors Brewing Co. - Class B (c) Pernod Ricard SA (b) SABMiller PLC (b) Casinos, Gambling & Lotteries 23.8% Churchill Downs, Inc. Galaxy Entertainment Group Ltd. (a)(b) International Game Technology (c) Ladbrokes PLC (b) Las Vegas Sands Corp. (c) The accompanying notes are an integral part of these financial statements. 11 PORTFOLIO OF INVESTMENTS (Continued) Vice Fund March 31, 2013 COMMON STOCKS 95.2% (Continued) Shares Value Casinos, Gambling & Lotteries 23.8% (Continued) MGM Resorts International (a)(c) $ Penn National Gaming, Inc. (a)(c) Sands China Ltd. (b) William Hill PLC (b) Wynn Macau Ltd. (a)(b) Wynn Resorts Ltd. (c) Tobacco Manufacturing 23.8% Altria Group, Inc. (c) British American Tobacco PLC - ADR (b) Imperial Tobacco Group plc - ADR (b) Lorillard, Inc. (c) Philip Morris International Inc. (c) Reynolds American Inc. (c) Total Common Stocks (Cost $87,406,755) PREFERRED STOCK 2.9% Alcoholic Beverages 2.9% Companhia de Bebidas das Americas (AmBev) - ADR (b) Total Preferred Stock (Cost $3,332,081) PURCHASED CALL OPTION 0.0% Casinos, Gambling & Lotteries 0.0% MGM Resorts International: Expiration: June, 2013, Exercise Price: $13.00 Total Purchased Call Option (Cost $21,510) RIGHTS 0.1% Casinos, Gambling & Lotteries 0.1% William Hill PLC (b) Total Rights (Cost $78,385) The accompanying notes are an integral part of these financial statements. 12 PORTFOLIO OF INVESTMENTS (Continued) Vice Fund March 31, 2013 SHORT-TERM INVESTMENT 1.7% Shares/Principal Value Investment Company 0.6% Fidelity Institutional Money Market Portfolio, 0.083%(1) $ Total Investment Company (Cost $824,494) U.S. Treasury Bill 1.1% 0.085%, 08/31/2013 $ Total U.S. Treasury Bill (Cost $1,499,408) Total Short-Term Investments (Cost $2,323,902) Total Investments (Cost $93,162,633) 99.9% Other Assets in Excess of Liabilities 0.1% TOTAL NET ASSETS 100.0% $ These Securities have fluctuating yields. The yields listed is the 7-day yield as of March 31, 2013. ADR - American Depositary Receipt. (a) Non Income Producing. (b) Foreign Issued Securities. (c) All or a portion of the investment is designated by the Fund as collateral for written options. As of March 31, 2013, the fair value of collateral is $44,259,165. The accompanying notes are an integral part of these financial statements. 13 SCHEDULE OF OPTIONS WRITTEN Vice Fund March 31, 2013 WRITTEN CALL OPTIONS 0.8% Contracts Value Altria Group, Inc.: Expiration: June, 2013, Exercise Price: $34.00 $ Expiration: June, 2013, Exercise Price: $35.00 Beam, Inc.: Expiration: April, 2013, Exercise Price: $65.00 The Boeing Co.: Expiration: April, 2013, Exercise Price: $87.50 The Boston Beer Co, Inc.: Expiration: April, 2013, Exercise Price: $160.00 Constellation Brands, Inc.: Expiration: April, 2013, Exercise Price: $47.50 Diageo PLC: Expiration: July, 2013, Exercise Price: $125.00 International Game Technology: Expiration: April, 2013, Exercise Price: $17.00 L-3 Communications Holdings, Inc.: Expiration: April, 2013, Exercise Price: $80.00 Las Vegas Sands Corp.: Expiration: April, 2013, Exercise Price: $55.00 Expiration: April, 2013, Exercise Price: $57.50 Expiration: May, 2013, Exercise Price: $57.50 Lorillard, Inc.: Expiration: May, 2013, Exercise Price: $42.50 Expiration: June, 2013, Exercise Price: $45.00 MGM Resorts International: Expiration: April, 2013, Exercise Price: $13.00 Expiration: May, 2013, Exercise Price: $13.00 Expiration: May, 2013, Exercise Price: $14.00 Expiration: June, 2013, Exercise Price: $14.00 Molson Coors Brewing Co.: Expiration: April, 2013, Exercise Price: $45.00 Northrop Grumman Corp.: Expiration: May, 2013, Exercise Price: $70.00 Penn National Gaming, Inc.: Expiration: April, 2013, Exercise Price: $50.00 Expiration: May, 2013, Exercise Price: $55.00 25 Philip Morris International Inc.: Expiration: May, 2013, Exercise Price: $95.00 Expiration: June, 2013, Exercise Price: $95.00 Precision Castparts Corp.: Expiration: June, 2013, Exercise Price: $195.00 The accompanying notes are an integral part of these financial statements. 14 SCHEDULE OF OPTIONS WRITTEN (Continued) Vice Fund March 31, 2013 WRITTEN CALL OPTIONS 0.8% (Continued) Contracts Value Raytheon Co.: Expiration: May, 2013, Exercise Price: $55.00 3 $ Expiration: May, 2013, Exercise Price: $57.50 Expiration: May, 2013, Exercise Price: $60.00 Reynolds American Inc.: Expiration: May, 2013, Exercise Price: $46.00 Smith & Wesson Holdings Corp.: Expiration: June, 2013, Exercise Price: $10.00 Expiration: June, 2013, Exercise Price: $11.00 Sturm Ruger & Co, Inc.: Expiration: April, 2013, Exercise Price: $50.50 29 Expiration: April, 2013, Exercise Price: $55.50 Expiration: July, 2013, Exercise Price: $55.50 United Technologies Corp.: Expiration: May, 2013, Exercise Price: $92.50 Expiration: May, 2013, Exercise Price: $95.00 Wynn Resorts Ltd.: Expiration: April, 2013, Exercise Price: $125.00 71 Expiration: May, 2013, Exercise Price: $130.00 50 Total Written Call Options (Premiums received $979,887) $ WRITTEN PUT OPTIONS 0.0% Altria Group, Inc.: Expiration: April, 2013, Exercise Price: $33.00 Total Written Put Options (Premiums received $2,800) Total Written Options (Premiums received $982,687) $ The accompanying notes are an integral part of these financial statements. 15 PORTFOLIO OF INVESTMENTS Generation Wave Growth Fund March 31, 2013 COMMON STOCKS 93.7% Shares Value Accommodation & Food Services 9.2% Hotels, Restaurants & Leisure 4.0% Las Vegas Sands Corp. (c) $ Restaurants & Other Eating Places 5.2% Yum! Brands, Inc. (c) Finance & Insurance 4.1% Metlife, Inc. (c) Information 7.6% Software Publishers 4.1% Microsoft Corp. (c) Wired Telecommunications Carriers 3.5% Verizon Communications, Inc. (c) Manufacturing 51.0% Aerospace Product & Parts Manufacturing 4.5% Smith & Wesson Holdings Corp. (a)(c) Alumina and Aluminum Production & Processing 1.5% Alcoa, Inc. Apparel Knitting Mills 3.7% Under Armour, Inc. - Class A (a)(c) Beverage Manufacturing 4.3% The Coca-Cola Co. (c) Petroleum & Coal Products Manufacturing 6.4% Exxon Mobil Corp. (c) Pharmaceutical & Medicine Manufacturing 3.2% Merck & Co., Inc. (c) Resin, Synthetic Rubber & Artificial Synthetic Fibers & Filaments Manufacturing 9.8% The Dow Chemical Co. (c) E. I. du Pont de Nemours & Co. (c) Semiconductor & Other Electronic Component Manufacturing 3.6% Intel Corp. (c) The accompanying notes are an integral part of these financial statements. 16 PORTFOLIO OF INVESTMENTS (Continued) Generation Wave Growth Fund March 31, 2013 COMMON STOCKS 93.7% (Continued) Shares Value Manufacturing 51.0% (Continued) Soap, Cleaning Compound & Toilet Preparation Manufacturing 4.2% Colgate-Palmolive Co. (c) $ Tobacco Manufacturing 9.8% Lorillard, Inc. (c) Reynolds American Inc. (c) Mining, Quarrying & Oil & Gas Extraction 16.5% Metal Ore Mining 6.8% Barrick Gold Corp. (b) Freeport-McMoRan Copper & Gold Inc. Oil & Gas Extraction 1.8% EXCO Resources, Inc. (c) Support Activities for Mining 7.9% Rowan Companies plc - Class A (a)(b)(c) Schlumberger Ltd. (b)(c) Retail Trade 5.3% Wal-Mart Stores, Inc. (c) Total Common Stocks (Cost $12,844,275) The accompanying notes are an integral part of these financial statements. 17 PORTFOLIO OF INVESTMENTS (Continued) Generation Wave Growth Fund March 31, 2013 SECTOR FUND 2.0% Shares/Principal Value Mining 2.0% iShares Silver Trust (a) $ Total Sector Fund (Cost $216,755) SHORT-TERM INVESTMENT 4.7% Investment Company 1.1% Fidelity Institutional Money Market Portfolio, 0.083%(1) Total Investment Company (Cost $160,675) U.S. Treasury Bill 3.6% 0.135%, 4/18/2013 $ Total U.S. Treasury Bill (Cost $499,968) Total Short-Term Investments (Cost $660,643) Total Investments (Cost $13,721,673) 100.4% Liabilities in Excess of Other Assets (0.4)% ) TOTAL NET ASSETS 100.0% $ These securities have fluctuating yields.The yield listed is the 7-day yield as of March 31, 2013. (a) Non Income Producing. (b) Foreign Issued Securities. (c) A portion of the investment is designated by the Fund as collateral for written options. As of March 31, 2013, the fair value of collateral is $11,654,795. The accompanying notes are an integral part of these financial statements. 18 SCHEDULE OF OPTIONS WRITTEN Generation Wave Growth Fund March 31, 2013 WRITTEN CALL OPTIONS 3.1% Contracts Value The Coca Cola Co.: Expiration: May, 2013, Exercise Price: $39.00 $ Colgate-Palmolive Co.: Expiration: May, 2013, Exercise Price: $115.00 50 The Dow Chemical Co.: Expiration: May, 2013, Exercise Price: $34.00 E. I. du Pont de Nemours & Co.: Expiration: April, 2013, Exercise Price: $47.00 EXCO Resources, Inc.: Expiration: April, 2013, Exercise Price: $7.00 Exxon Mobil Corp.: Expiration: April, 2013, Exercise Price: $90.00 Intel Corp.: Expiration: May, 2013, Exercise Price: $22.00 Las Vegas Sands Corp.: Expiration: May, 2013, Exercise Price: $55.00 Lorillard, Inc.: Expiration: May, 2013, Exercise Price: $42.50 Merck & Co., Inc.: Expiration: April, 2013, Exercise Price: $44.00 Metlife, Inc.: Expiration: May, 2013, Exercise Price: $39.00 Microsoft Corp.: Expiration: April, 2013, Exercise Price: $28.00 Reynolds American Inc.: Expiration: May, 2013, Exercise Price: $46.00 55 Rowan Companies plc: Expiration: May, 2013, Exercise Price: $35.00 Schlumberger Ltd.: Expiration: May, 2013, Exercise Price: $75.00 Smith & Wesson Holdings Corp.: Expiration: June, 2013, Exercise Price: $10.00 Under Armour, Inc.: Expiration: April, 2013, Exercise Price: $50.00 Verizon Communications, Inc.: Expiration: April, 2013, Exercise Price: $44.00 The accompanying notes are an integral part of these financial statements. 19 SCHEDULE OF OPTIONS WRITTEN (Continued) Generation Wave Growth Fund March 31, 2013 WRITTEN CALL OPTIONS 3.1% (Continued) Contracts Value Wal-mart Stores, Inc.: Expiration: April, 2013, Exercise Price: $70.00 $ Yum! Brands, Inc.: Expiration: April, 2013, Exercise Price: $67.50 Total Written Call Options (Premiums received $273,890) $ The accompanying notes are an integral part of these financial statements. 20 FINANCIAL STATEMENTS Statements of Assets and Liabilities March 31, 2013 Vice Generation Wave Fund Growth Fund ASSETS Investments, at cost $ $ Investments, at value Cash — Income Receivable Receivable for capital shares sold — Receivable for investments sold Other assets TOTAL ASSETS LIABILITIES Written options, at value (premiums received of $982,687 and $273,890, respectively) (Note 2) Payable for distribution fees — Payable to affiliates Payable to Advisor Payable to Trustees Payable for capital shares redeemed Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Net investment income Accumulated net realized loss ) ) Net unrealized appreciation (depreciation) on investments Investments Purchased options ) — Written options ) ) NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 21 FINANCIAL STATEMENTS (Continued) Statements of Assets and Liabilities March 31, 2013 Vice Generation Wave Fund Growth Fund Investor Class: Net Assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ Class A: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ Maximum offering price per share (net asset value per share divided by 0.9425)(2) $ Class C: Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price (may be subject to contingent deferred sales charge) and offering price per share(1)(3) $ A redemption fee of 1.00% is assessed against shares redeemed within 60 days of purchase. Reflects a maximum sales charge of 5.75%. A contingent deferred sales charge (CDSC) of 1.00% may be charged on shares redeemed within twelve months of purchase. The accompanying notes are an integral part of these financial statements. 22 FINANCIAL STATEMENTS Statements of Operations For The Year Ended March 31, 2013 Vice Generation Wave Fund Growth Fund INVESTMENT INCOME Dividend income (Net of foreign withholding tax of $59,853 and $1,694, respectively) $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Advisory fees (Note 3) Distribution fees - Investor Class (Note 3) — Distribution fees - Class A (Note 3) — Distribution fees - Class C (Note 3) — Transfer agent fees and expenses (Note 3) Administration fees (Note 3) Federal and state registration fees Legal fees Custody fees (Note 3) Fund accounting fees (Note 3) Reports to shareholders Chief compliance officer fees and expenses Audit fees Trustees’ fees and related expenses Other expenses TOTAL EXPENSES BEFORE INTEREST EXPENSE Interest expense (Note 6) 57 TOTAL EXPENSES Less waivers by Advisor (Note 3) — ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) from security transactions Investments Purchased options (Note 2) ) ) Written options (Note 2) Change in net unrealized appreciation/depreciation on investments Investments ) Purchased options (Note 2) ) ) Written options (Note 2) ) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ The accompanying notes are an integral part of these financial statements. 23 FINANCIAL STATEMENTS Statements of Changes in Net Assets Vice Fund Year Ended Year Ended March 31, 2013 March 31, 2012 FROM OPERATIONS Net investment income $ $ Net realized gain (loss) on: Investments Purchased options ) ) Written options Change in net unrealized appreciation/depreciation on: Investments Purchased options ) — Written options ) Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income: Investor Class Class A — Class C — Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Redemption fees Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period (includes undistributed net investment income of $1,474,906 and $646,397, respectively) $ $ The accompanying notes are an integral part of these financial statements. 24 FINANCIAL STATEMENTS Statements of Changes in Net Assets Generation Wave Growth Fund Year Ended Year Ended March 31, 2013 March 31, 2012 FROM OPERATIONS Net investment income $ $ Net realized gain (loss) on: Investments Purchased options ) — Written options Change in net unrealized appreciation/depreciation on: Investments ) ) Purchased options ) Written options ) ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS Net investment income ) — Net decrease in net assets resulting from distributions paid ) — FROM CAPITAL SHARE TRANSACTIONS Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Redemption fees 62 Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of period End of period (includes undistributed net investment income of $100,334 and $62,488, respectively) $ $ The accompanying notes are an integral part of these financial statements. 25 FINANCIAL STATEMENTS Financial Highlights – Investor Class Vice Fund Per Share Data for a Share Outstanding Throughout each Period Year Ended March 31, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income(2) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: Dividends from net investment income ) From net realized gain on investments — ) Total distributions ) Paid-in capital from redemption fees (Note 2)(3) Net Asset Value, End of Period $ Total Return % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement % % % %(1) %(1) After waiver and expense reimbursement % % % %(1) %(1) Ratio of net investment income to average net assets: Before waiver and expense reimbursement % % % %(4) %(4) After waiver and expense reimbursement % % % %(4) %(4) Portfolio turnover rate %(5) %(5) % % % The ratio of expenses to average net assets includes dividends on short positions. The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions were 1.84% and 1.78% for the year ended March 31, 2010, 1.74% and 1.75% for the year ended March 31, 2009. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. The net investment income ratios include dividends on short positions. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. 26 FINANCIAL STATEMENTS Financial Highlights – Class A Vice Fund Per Share Data for a Share Outstanding Throughout each Period Year Ended Period Ended March 31, 2013 March 31, 2012(1) Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions: Dividends from net investment income ) — Total distributions ) — Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ $ Total Return(4) % %(3)(4) Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets % %(6) Ratio of net investment income to average net assets % %(6) Portfolio turnover rate(5) % % The Vice Fund Class A shares commenced operations on December 8, 2011. Per share net investment income was calculated prior to tax adjustments. Not annualized. Based on net asset value, which does not reflect the sales charge. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Annualized. Less than one cent per share. The accompanying notes are an integral part of these financial statements. 27 FINANCIAL STATEMENTS Financial Highlights – Class C Vice Fund Per Share Data for a Share Outstanding Throughout each Period Year Ended Period Ended March 31, 2013 March 31, 2012(1) Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions: Dividends from net investment income ) — Total distributions ) — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ Total Return(4) % %(3)(4) Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets % %(6) Ratio of net investment income to average net assets % %(6) Portfolio turnover rate(5) % % The Vice Fund Class C shares commenced operations on December 8, 2011. Per share net investment income was calculated prior to tax adjustments. Not annualized. Based on net asset value, which does not reflect the sales charge. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Annualized. Less than one cent per share. The accompanying notes are an integral part of these financial statements. 28 FINANCIAL STATEMENTS Financial Highlights Generation Wave Growth Fund Per Share Data for a Share Outstanding Throughout each Period Year Ended March 31, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income — Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions paid: From net investment income ) — — ) — From net realized gain on investments — ) Total distributions paid ) — — ) ) Net Asset Value, End of Period $ Total Return % )% % % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets(4) Before waiver and expense reimbursement % After waiver and expense reimbursement % Ratio of net investment income (loss) to average net assets(4) Before waiver and expense reimbursement % )% )% )% % After waiver and expense reimbursement % % )% )% % Portfolio turnover rate % Recognition of investment income by the Fund is affected by the timing of the declaration of the dividends by the underlying investment companies in which the Fund invests. Per share net investment income was calculated prior to tax adjustments. Less than one cent per share. Does not include expenses of investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 29 NOTES TO FINANCIAL STATEMENTS March 31, 2013 Organization USA MUTUALS (the “Trust”) is organized as a Delaware statutory trust under a Declaration of Trust dated March 20, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Vice Fund and the Generation Wave Growth Fund (the “Funds”), each represent a distinct, non-diversified portfolio with its own investment objectives and policies within the Trust.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Trust are segregated, and a shareholder’s interest is limited to the Funds in which shares are held.Each Fund is currently authorized to offer Class A, Class C and Investor Class shares.Investor Class shares of each Fund are offered in a separate prospectus and SAI.The three classes differ principally in their respective distribution expense arrangements as well as their respective sales and redemption fee arrangements.All classes of shares have identical rights to earnings, assets and voting privileges, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes.Class A shares are subject to an initial maximum sales charge of 5.75% imposed at the time of purchase.The sales charge declines as the amount purchased increases in accordance with the Funds’ prospectus.Class C shares are subject to a 1.00% contingent deferred sales charge for redemptions made within twelve months of purchase, in accordance with the Funds’ prospectus.The contingent deferred sales charge for these Class C shares is based on the net asset value of the shares at the time of purchase.Investor Class shares are no-load shares. The Vice Fund Investor Class became effective and commenced operations on August 30, 2002.The Vice Fund Class A and Class C shares became effective and commenced operations on December 8, 2011.The Generation Wave Growth Fund became effective and commenced operations on June 21, 2001.While the Generation Wave Growth Fund’s Class A and Class C shares are effective, only Investor Class shares have been offered and issued to date. The Funds are managed by Mutuals Advisors, Inc. (the “Advisor”). The investment objective of the Vice Fund is long-term growth of capital.The investment objective of the Generation Wave Growth Fund is capital appreciation over the long term while at times providing a low level of current income. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a)Investment Valuation Securities traded on a national securities exchange are valued at the latest reported sale price on such exchange.Exchange-traded securities and funds for which there were no transactions are valued at the latest bid prices.Mutual funds are valued at their respective net asset values (“NAVs”).Most underlying fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service. All equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ 30 NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2013 Official Closing Price (“NOCP”).Debt securities (other than short-term obligations) are valued at prices furnished by a pricing service, subject to review by the Funds’ Advisor.Short-term obligations (maturing within 60 days) are valued on an amortized cost basis, which approximates fair value.Securities for which market quotations are not readily available and other assets for which market quotations do not accurately reflect fair value for a security held by an underlying fund or if the value of a security held by an underlying fund has been materially affected by events occurring after the close of the applicable exchange or market on which the security is principally traded (e.g., a foreign exchange or market), that security may be valued at its fair value as determined by the Advisor under the supervision of the Funds’ Board of Trustees.When the NAV of an underlying fund is unavailable, it is valued at fair value as determined by the Advisor under the supervision of the Funds’ Board of Trustees. When determining fair value, the following factors are taken into consideration: (i) fundamental analytical data relating to the investment; (ii) the nature and duration of restrictions on disposition of the securities; and (iii) an evaluation of the forces which influence the market in which these securities are purchased and sold. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and the lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and the lowest ask price across the exchange where the option is traded.Non-exchange traded options will also be valued at the mean between bid and asked prices.“Fair value” of other private options are valued by the Advisor under the supervision of the Funds’ Board of Trustees. The Funds have adopted fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs), and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the fair value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on quoted prices for investments in active markets that the Fund has the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2 – Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, creditrisks, etc). 31 NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2013 Level 3 – Valuations based on significant unobservable inputs (including the Fund’s own assumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can vary between investments, and are affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value. The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of March 31, 2013: Vice Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
